Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
This office action is in response to applicant’s reply filed 4/11/22. Amended Claims 11-32 are pending. 
Regarding the applicant’s arguments concerning the election requirement (p. 13-14), applicant’s arguments are fully considered but are not persuasive. Applicant’s arguments mirror those presented in their Petition filed 3/31/22. Applicant’s Petition filed 3/31/22 was decided on 5/9/22; the petition was dismissed. 
Regarding the prior drawing objection, these are remedied by the specification amendments.
Regarding the 112 rejections, some of these have been overcome by the claim amendments. Please see the following action for full details.
Regarding the prior art of Rose, applicant argues (p. 17):
The subject matters of claims 1 1 and 22 are patentably distinguishable over Rose at least by the arrangement in which the fluid flow changes to a second fluid flow direction reversed relative to the first fluid flow direction, fluid pressure is discharged via the second proportional valve PV and the second pressure compensator DW operates as a volume flow regulator in a direction of the return port T, when the second valve port AA/ZA operates as the valve inlet and when a predetermined set pressure is exceeded at the second pressure regulating valve DRV. In this manner, the fluid flow to the consumer from the pressure supply port has to pass through at least one of the pressure regulating valves DRV, and the fluid flow from the consumer to the return port T all three of a proportional valve P, a pressure regulating valve DRV and a pressure compensator DW. The fluid then flows in two opposite directions through the pressure regulating valve DRV dependent upon the direction of movement of the consumer. 

In contrast in the Rose valve device, the alleged first and second pressure regulating valves 20 and 21 only convey fluid flow for the pressure supply port to the consumer 11 via the first and second valve ports 14, 15, respectively, and block fluid flow from the consumer to the tank port. The return flow for the consumer to the tank port via the first and second valve ports 14, 15 is through the alleged first and second proportional valves 22, 23, respectively, and block fluid flow form the pressure supply port to the consumer. Thus, the Rose valves 20, 21, 22 and 23 have fluid flow therethough in one direction only, while at least the pressure regulating valve of claim 11 has fluid flow in two opposite directions.

Applicant’s arguments have been fully considered but are not persuasive. As a first matter, the claim language is indefinite (please see the following action). As a second matter, Examiner notes that applicant’s argued language does not match the content of the current claims. Examiner agrees there are structural differences between Rose and the instant invention but respectfully disagrees that these differences have particularly pointed out and distinctly claimed so as to define over Rose. As far as the claim language is definite and understood, Rose appears to continue to teach the claimed invention. Applicant’s argument of “Thus, the Rose valves 20, 21, 22 and 23 have fluid flow therethough in one direction only, while at least the pressure regulating valve of claim 11 has fluid flow in two opposite directions.” appears to be reading in limitations that are not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., structure and connections of the pressure regulating valve and other elements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As far as the claims are definite and understood, Rose teaches pressure regulating valve 51 meets the current claim language of Claim 11 including “first (22; or 50) and second (23; or 50) proportional valves, first (20) and second (21) pressure regulating valves and first (51a) and second (51b) pressure compensators connectable to the first and second valve ports, respectively, and interconnected and controlled to function such that when the first valve port (with 14) is connected in fluid communication with the pressure supply port (with 71) in a first fluid flow direction (ex. direction from 71 to 20 to 51a to 14) the first pressure regulating valve (20) operates as a pressure regulator and such that when the second valve port (with 15) operates as the valve inlet (from 13) and when a predetermined set pressure is exceeded at the second pressure regulating valve fluid flow changes to a second fluid flow direction reversed relative to the first fluid flow direction (ex. instead of towards 14, toward 17) and fluid pressure is discharged via the second proportional valve (ex. via either 50 or 23) and the second pressure compensator operates as a volume flow regulator in a direction of the return port (ex. along 21 to either 50 or 23).” 
Applicant further argues (p. 18):
Claims 12-13 and 23-32, being dependent upon claim 11, are also allowable for the above reasons and are additionally patentably distinguishable by the first and second pressure regulating valves being proportional spool valves controlled by proportional magnets permitting setting the predetermined set pressure at the respective first and second pressure regulating valves of claims 12 and 23, and the proportional spool valves being 3/2-way proportional spool valves of claims 13 and 24.

Applicant’s arguments have been fully considered but are not persuasive; please see Rose valves 20 and 21. Full citations are in following office action. Rose is held.
Election/Restrictions
Newly submitted claims 25-32 are directed to a non-elected invention. Claim 25 is similar to prior Claim 14 with the claiming of common housings, which is not directed to the elected invention (see also petition decision from 5/9/22). 
Accordingly, claims 25-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention (MPEP 819).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 6 recites in part “a hydraulic consumer”. This is indefinite. Claim 11, line 2 has already introduced “a hydraulic consumer”. This is again referenced for example at line 3 as “the hydraulic consumer”. Is line 6 introducing a second hydraulic consumer or referring to the same hydraulic consumer already recited? What are the metes and bounds of the instant invention? 
Claim 11 recites in part “first and second proportional valves, first and second pressure regulating valves and first and second pressure compensators connectable to the first and second valve ports, respectively, and interconnected and controlled to function such that when the first valve port is connected in fluid communication with the pressure supply port in a first fluid flow direction the first pressure regulating valve operates as a pressure regulator and such that when the second valve port operates as the valve inlet and when a predetermined set pressure is exceeded at the second pressure regulating valve fluid flow changes to a second fluid flow direction reversed relative to the first fluid flow direction and fluid pressure is discharged via the second proportional valve and the second pressure compensator operates as a volume flow regulator in a direction of the return port”. This is indefinite. The series of functional statements raise the question of which statements are being treated together or if each functional statement is to be treated separate. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i) (MPEP 608.01(m)). What are the metes and bounds of the instant invention? 
	Claim 11 recites in part “first and second proportional valves, first and second pressure regulating valves and first and second pressure compensators connectable to the first and second valve ports, respectively, and interconnected and controlled to function such that when the first valve port is connected in fluid communication with the pressure supply port in a first fluid flow direction the first pressure regulating valve operates as a pressure regulator and such that when the second valve port operates as the valve inlet and when a predetermined set pressure is exceeded at the second pressure regulating valve fluid flow changes to a second fluid flow direction reversed relative to the first fluid flow direction and fluid pressure is discharged via the second proportional valve and the second pressure compensator operates as a volume flow regulator in a direction of the return port”. This is indefinite. As best understood, “when the first valve port is connected in fluid communication with the pressure supply port in a first fluid flow direction” establishes the first fluid flow direction as from pressure supply port P to the first valve port ZA/AA (for example, the left one), as shown in Fig. 1 and annotated below:

    PNG
    media_image1.png
    1013
    1018
    media_image1.png
    Greyscale

However the claim continues “such that when the second valve port operates as the valve inlet and when a predetermined set pressure is exceeded at the second pressure regulating valve fluid flow changes to a second fluid flow direction reversed relative to the first fluid flow direction and fluid pressure is discharged via the second proportional valve and the second pressure compensator operates as a volume flow regulator in a direction of the return port”. This is not understood and is indefinite. “a second fluid flow direction reversed relative to the first fluid flow direction” would be just that, the reverse of the earlier claimed direction:


    PNG
    media_image2.png
    1013
    1018
    media_image2.png
    Greyscale

However the claim language is “such that when the second valve port operates as the valve inlet and when a predetermined set pressure is exceeded at the second pressure regulating valve fluid flow changes to a second fluid flow direction reversed relative to the first fluid flow direction and fluid pressure is discharged via the second proportional valve and the second pressure compensator operates as a volume flow regulator in a direction of the return port”. That is, the second valve port operates as the valve inlet. This is not shown as interacting with the “first fluid flow direction”, as previously claimed, now “reversed”.

    PNG
    media_image3.png
    1013
    1023
    media_image3.png
    Greyscale


As best understood, the second valve port and other claim elements are neither shown nor described as interacting with the first valve port in the currently amended manner. What are the metes and bounds of the claimed invention? 
Claim 22, line 6 recites in part “a hydraulic consumer”. This is indefinite. Claim 22, line 2 has already introduced “a hydraulic consumer”. This is again referenced for example at line 3 as “the hydraulic consumer”. Is line 6 introducing a second hydraulic consumer or referring to the same hydraulic consumer already recited? What are the metes and bounds of the instant invention? 
Claim 22 recites in part “first and second proportional valves, first and second pressure regulating valves and first and second pressure compensators connectable to the first and second valve ports, respectively, and interconnected and controlled to function such that when the first valve port is connected in fluid communication with the pressure supply port in a first fluid flow direction the first pressure regulating valve operates as a pressure regulator and such that when the second valve port operates as the valve outlet and when a predetermined set pressure is exceeded at the second pressure regulating valve fluid flow changes to a second fluid flow direction reversed relative to the first fluid flow direction and fluid pressure is discharged via the second proportional valve and the second pressure compensator operates as a volume flow regulator in a direction of the return port, the first and second proportional valves, the first and second pressure regulating valves and the first and second pressure compensators being interconnected and controlled to function such that when the second valve port is connected in fluid communication with the pressure supply port in the first fluid flow direction the second pressure regulating valve operates as a pressure regulator and such that when the first valve port operates as the valve outlet and when a predetermined set pressure is exceeded at the first pressure regulating valve fluid flow changes to the second fluid flow direction reversed relative to the first fluid flow direction and fluid pressure is discharged via the first proportional valve and the first pressure compensator operates as a volume flow regulator in a direction of the return port”. This is indefinite. The series of functional statements raise the question of which statements are being treated together or if each functional statement is to be treated separate. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i) (MPEP 608.01(m)). What are the metes and bounds of the instant invention? 
	Claim 22 recites in part “first and second proportional valves, first and second pressure regulating valves and first and second pressure compensators connectable to the first and second valve ports, respectively, and interconnected and controlled to function such that when the first valve port is connected in fluid communication with the pressure supply port in a first fluid flow direction the first pressure regulating valve operates as a pressure regulator and such that when the second valve port operates as the valve outlet and when a predetermined set pressure is exceeded at the second pressure regulating valve fluid flow changes to a second fluid flow direction reversed relative to the first fluid flow direction and fluid pressure is discharged via the second proportional valve and the second pressure compensator operates as a volume flow regulator in a direction of the return port, the first and second proportional valves, the first and second pressure regulating valves and the first and second pressure compensators being interconnected and controlled to function such that when the second valve port is connected in fluid communication with the pressure supply port in the first fluid flow direction the second pressure regulating valve operates as a pressure regulator and such that when the first valve port operates as the valve outlet and when a predetermined set pressure is exceeded at the first pressure regulating valve fluid flow changes to the second fluid flow direction reversed relative to the first fluid flow direction and fluid pressure is discharged via the first proportional valve and the first pressure compensator operates as a volume flow regulator in a direction of the return port”. This is indefinite. As best understood, “when the first valve port is connected in fluid communication with the pressure supply port in a first fluid flow direction” establishes the first fluid flow direction as from pressure supply port P to the first valve port ZA/AA (for example, the left one), as shown in Fig. 1 and annotated above in the Claim 11 112(b) rejection. This results in the same indefiniteness resulting from the “first fluid flow direction” and “second fluid flow direction” as discussed in the Claim 11 112(b) rejection above. Claim 22 exacerbates this indefinites by also reciting “the first and second proportional valves, the first and second pressure regulating valves and the first and second pressure compensators being interconnected and controlled to function such that when the second valve port is connected in fluid communication with the pressure supply port in the first fluid flow direction the second pressure regulating valve operates as a pressure regulator and such that when the first valve port operates as the valve outlet and when a predetermined set pressure is exceeded at the first pressure regulating valve fluid flow changes to the second fluid flow direction reversed relative to the first fluid flow direction and fluid pressure is discharged via the first proportional valve and the first pressure compensator operates as a volume flow regulator in a direction of the return port” in addition to the Claim 11 language which results in the “first fluid flow direction” and “second fluid flow directions” in different areas than before (first valves vs. second valves). What are the metes and bounds of the claimed invention?
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 22-24, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (DE 102012203390 A1).
Regarding Claim 11,
A valve device, comprising: 
a first valve port (ex. with 14, ex. Fig. 4) connectable to a hydraulic consumer (11) capable of acting as a valve outlet supplying pressurized hydraulic fluid to a first consumer port of the hydraulic consumer and capable of acting as a valve inlet discharging pressurized hydraulic fluid from the first consumer port; 
a second valve port (ex. with 15) connectable to a hydraulic consumer capable of acting as the valve outlet supplying pressurized hydraulic fluid to a second consumer port of the hydraulic consumer and capable of acting as the valve inlet discharging pressurized hydraulic fluid from the second consumer port; 
a pressure supply port (with 71) connectable to the first valve port and the second valve port; 
a return port (with 17) connectable to the first valve port and the second valve port; and 
first (22; or 50) and second (23; or 50) proportional valves, first (20) and second (21) pressure regulating valves and first (51a) and second (51b) pressure compensators connectable to the first and second valve ports, respectively, and interconnected and controlled to function such that when the first valve port (with 14) is connected in fluid communication with the pressure supply port (with 71) in a first fluid flow direction (ex. direction from 71 to 20 to 51a to 14) the first pressure regulating valve (20) operates as a pressure regulator and such that when the second valve port (with 15) operates as the valve inlet (from 13) and when a predetermined set pressure is exceeded at the second pressure regulating valve fluid flow changes to a second fluid flow direction reversed relative to the first fluid flow direction (ex. instead of towards 14, toward 17) and fluid pressure is discharged via the second proportional valve (ex. via either 50 or 23) and the second pressure compensator operates as a volume flow regulator in a direction of the return port (ex. along 21 to either 50 or 23).  
Regarding Claim 12,
A valve device according to claim 11 wherein 
the first (20) and second (21) pressure regulating valves are proportional spool valves controlled by proportional magnets permitting setting the predetermined set pressure at the respective first and second pressure regulating valves (Fig. 4; ex. [031]).
Regarding Claim 13,
A valve device according to claim 12 
wherein the proportional spool valves are 3/2-way proportional spool valves (Fig. 4).
Regarding Claim 22,
A valve device, comprising: 
a first valve port (ex. with 14, ex. Fig. 4) connectable to a hydraulic consumer (11) capable of acting as a valve inlet supplying pressurized hydraulic fluid to a first consumer port of the hydraulic consumer and capable of acting as a valve outlet discharging pressurized hydraulic fluid from the first consumer port; 
a second valve port (ex. with 15) connectable to a hydraulic consumer capable of acting as the valve inlet supplying pressurized hydraulic fluid to a second consumer port of the hydraulic consumer and capable of acting as a valve outlet discharging pressurized hydraulic fluid from the second consumer port; 
a pressure supply port (with 71) connectable to the first valve port and the second valve port; 
a return port (with 17) connectable to the first valve port and the second valve port; and 
first (22; or 50) and second (23; or 50) proportional valves, first (20) and second (21) pressure regulating valves and first (51a) and second (51b) pressure compensators connectable to the first and second valve ports, respectively, and interconnected and controlled to function such that when the first valve port (with 14) is connected in fluid communication with the pressure supply port (with 71) in a first fluid flow direction (ex. direction from 71 to 20 to 51a to 14) the first pressure regulating valve (20) operates as a pressure regulator and such that when the second valve port (with 15) operates as the valve outlet and when a predetermined set pressure is exceeded at the second pressure regulating valve fluid flow changes to a second fluid flow direction reversed relative to the first fluid flow direction (ex. instead of towards 14, towards 17) and fluid pressure is discharged via the second proportional valve (ex. via either 23 or 50) and the second pressure compensator operates as a volume flow regulator in a direction of the return port (ex. along 21 to either 50 or 23), the first (22; or 50) and second (23; or 50) proportional valves, the first (20) and second (21) pressure regulating valves and the first (51a) and second (51b) pressure compensators being interconnected and controlled to function such that when the second valve port (with 15) is connected in fluid communication with the pressure supply port (with 71) in the first fluid flow direction the second pressure regulating valve operates as a pressure regulator and such that when the first valve port (with 14) operates as the valve outlet and when a predetermined set pressure is exceeded at the first pressure regulating valve fluid flow changes to the second fluid flow direction reversed relative to the first fluid flow direction (ex. instead of towards 14, toward 17) and fluid pressure is discharged via the first proportional valve (ex. via either 22 or 50) and the first pressure compensator operates as a volume flow regulator in a direction of the return port (ex. along 20 to either 22 or 50).  
Regarding Claim 23,
A valve device according to claim 22 wherein 
the first (20) and second (21) pressure regulating valves are proportional spool valves controlled by proportional magnets permitting setting the predetermined set pressure at the respective first and second pressure regulating valves (ex. Fig. 4; ex. [031]).  
Regarding Claim 24,
A valve device according to claim 23 
wherein the proportional spool valves are 3/2-way proportional spool valves (Fig. 4).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        August 12, 2022